Citation Nr: 1017063	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  08-23 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
the herniated disc of the cervical spine.

2.  Entitlement to service connection for claimed sleep 
apnea, to include as secondary to the herniated disc of the 
cervical spine.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from May 1985 
to August 1985.  he served on active duty from February 1991 
to April 1991 and from September 2005 to May 2006, with 
additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2008 and August 2008 rating 
decisions issued by the RO.  The Veteran's appeal originally 
included the issues of service connection for bilateral 
double pterygia.  During the pendency of the appeal, the RO, 
in a January 2009 decision, granted service connection for 
this disability and assigned a 20 percent evaluation 
effective on December 17, 2007, the date of the Veteran's 
claim for service connection.  Therefore, his appeal 
concerning this issue has been resolved.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The issue of entitlement to service connection for sleep 
apnea, to include as secondary to the herniated disc of the 
cervical spine is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's cervical spine disability was manifested by 
forward flexion less than 15 degrees.  Unfavorable ankylosis 
of the entire cervical spine; or incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past year is not demonstrated by the 
evidence of record.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
herniated disc of the cervical spine have not been met.  38 
U.S.C.A. § 1155 (West 2002 and Supp. 2009); 38 C.F.R. §§ 4.1- 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in January and July 2008.  The letters notified 
the Veteran of VA's responsibilities in obtaining information 
to assist the Veteran in completing his claims and identified 
the Veteran's duties in obtaining information and evidence to 
substantiate his claims.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

Effective May 30, 2008, 38 CFR 3.159 was revised to clarify 
that no duty to provide section 5103(a) notice arises "[u]pon 
receipt of a Notice of Disagreement" or when "as a matter of 
law, entitlement to the benefit claimed cannot be 
established."38 C.F.R. § 3.159 (b)(3) 2008.  As the Veteran 
voiced disagreement with the assigned rating for the cervical 
spine disability in a notice of disagreement, no further duty 
to inform the Veteran of the requirements of VCAA exists.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the letters sent to the Veteran in 
January and July 2008.  The notice requirements pertinent to 
the issue addressed in this decision have been met and all 
identified and authorized records relevant to the matter have 
been requested or obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

Where entitlement to compensation has already been 
established, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 
C.F.R. § 4.2.  Staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings from 
the time the claim is file until VA makes a final decision.  
See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion. 38 C.F.R. § 4.40. The factors of disability affecting 
joints are reduction of normal excursion of movements in 
different planes, weakened movement, excess fatigability, 
swelling and pain on movement. 38 C.F.R. § 4.45.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7. 

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14.

   
Cervical Spine
38 C.F.R. § 4.71, Plate 5 (2009)



The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome




***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 
Note: (4) Round each range of motion measurement to the 
nearest five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a effective September 26, 2003

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 
Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment provided that the effects in each 
spinal segment are clearly distinct evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine 
whichever method results in a higher evaluation for that 
segment. 
Effective September 26, 2003

Factual Background and Analysis

In a December 2006 rating decision, the RO granted service 
connection for herniated disc of the cervical spine and 
assigned a 10 percent rating effective May 24, 2006, the day 
following his separation from service.  In a July 2007 rating 
decision, the RO increased the evaluation for the cervical 
spine disability to 20 percent effective May 24, 2006.  In 
the appealed March 2008 rating decision, the RO increased the 
evaluation for the cervical spine disability to 30 percent 
effective December 17, 2007, the date the Veteran's claim for 
increased evaluation for the cervical spine disability was 
received.

In a February 2008 VA examination, the Veteran reported the 
history of his cervical spine (neck) disability.  He reported 
a significant worsening of symptoms involving his neck.  He 
complained of a constant tightness in both sides of his neck, 
left side worse than the right side.  Prolonged sitting, any 
kind of neck movement, lifting his arms over his head and 
sleeping caused an increase in this neck tightness.  He 
estimated that he had lost at least one day a month of work 
because of the problems with his neck.  Advil provided some 
relief and had no side effects.  He rated the pain level in 
his neck a 5; during flare-ups the pain level was rated 8 and 
decreased his functional ability by essentially 100 percent.  
He was independent in his activities of daily living; 
however, his neck disability interfered with all recreational 
activities.  In the past year he estimated that he had spent 
two days in bed due to neck pain which he found to be 
incapacitating.

Objectively, the musculature in the neck was even and 
symmetric bilaterally.  There was tenderness to palpation 
primarily along the lower cervical spine and the 
paravertebral muscles on either side.  The neck had forward 
flexion to 15 degrees, extension to 10 degrees, lateral 
rotation to 55 degrees bilaterally and lateral flexion to 30 
degrees bilaterally.  He experienced discomfort with all 
range of motion maneuvers.

January 2007 x-ray films showed postoperative changes of 
anterior distribution of C6 and C7; hardware was intact and 
there was incorporation of an intervertebral disc graft.  
Prevertebral soft tissues appeared unremarkable.  The 
intervertebral neural foramina were patent on the bilateral 
oblique views.  There was loss of normal cervical spine 
lordosis but there was no subluxation.  The assessment was 
cervical disc herniation status post anterior diskectomy.  
The examiner did not anticipate a loss of range of motion 
following repetitive use.

During an April 2009 VA examination, the Veteran complained 
of continued right paraspinous pain and pain at the base of 
the skull into the trapezius muscle and anterior neck region 
with sudden sharp fleeting pain if he turned his neck 
quickly.  The pain was worse with sleeping wrong or turning 
quickly.  He used Advil, heat, ice, sauna, stretches and yoga 
to treat his pain.  The Veteran indicated that in the past 
year he had incapacitating episodes, "two times per to 3 
days."  He had occasional twitching and rare spasms in the 
morning.  He was a firefighter and missed two months of work 
last year due to neck and back disabilities.  As a result, he 
was pursuing training for another career.

Objectively, he had vertebral tenderness to palpation at the 
base of the occiput as well as paraspinous muscle tenderness 
to palpation at the anterior trapezius border and lateral 
paraspinous.  The cervical spine posture was normal.   He had 
flexion to 10 degrees, extension to 25 degrees with pain at 
end range, left side bending to 25 degrees, right side 
bending to 30 degrees, left rotation to 45 degrees and right 
rotation to 40 degrees.  There were no additional functional 
limitations, including no additional loss of range of motion, 
due to repetitive motion, weakness, excessive fatigability, 
lack of endurance or incoordination.  X-rays showed stable 
postoperative changes anterior cervical spine fusion C6-C7 
with slight straightening cervical lordosis.

The examiner recorded the Veteran's occupation of firefighter 
and repeated that he had lost two months from work in the 
past year due to back and neck problems.  (The Veteran is 
also service-connected for lumbosacral strain with 
degenerative disk disease, but this issue is not before the 
Board.)  The diagnosis was herniated disc of the cervical 
spine.  The noted work limitations were avoiding heavy 
lifting (over 25 pounds) and extension of the neck.

The Board has reviewed the evidence of record and finds a 
rating in excess of 30 percent is not warranted.  In this 
regard, in the VA examination reports, the Veteran had 
forward flexion to 15 degrees (February 2008) and 10 degrees 
(April 2009).  The criteria for a 40 percent rating would 
require unfavorable ankylosis of the entire cervical spine, 
or episodes of incapacitation requiring physician prescribed 
bed rest lasting at least four weeks but less than six weeks 
during the past year.  During the period in question, such 
impairment was not documented, nor has the Veteran indicated 
that he was placed on physician-ordered bed rest for at least 
four weeks.  As such, the Board finds that the Veteran is not 
entitled to a rating in excess of 30 percent.

In Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court 
articulated a three-step inquiry for determining whether a 
veteran is entitled to an extraschedular rating.  First, the 
Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation is found 
inadequate because it does not contemplate the claimant's 
level of disability and symptomatology, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the veteran's disability picture requires the assignment of 
an extraschedular rating.  

The Board finds that the disability is not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards at any time during the pendency 
of the evaluation period.  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board notes that the Veteran's cervical spine 
disability has not necessitated frequent periods of 
hospitalization and there is no objective evidence that it 
resulted in marked interference with his employment.  The 
facts of this case do not present such an extraordinary 
disability picture such that the Board is required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995); Thun v. Peake, 22 Vet. App. 111, 
115 (2008).


ORDER

An evaluation in excess of 30 percent for the herniated disc 
of the cervical spine is denied.


REMAND

The Veteran contends that his currently diagnosed sleep apnea 
is secondary to his cervical spine disability.  The Board 
notes that a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Specifically, 
when aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service-connected condition, the Veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
38 C.F.R. § 3.310(b). 

The March 2009 VA examination report confirmed the Veteran's 
diagnosed mild obstructive sleep apnea and found that the 
sleep apnea was not a result of his spine disability.  In 
this regard the examiner noted that obesity was the best 
documented risk factor for obstructive sleep apnea and 
commented that the Veteran's body mass index (BMI) was 
consistent with obesity.  However, the examination report 
failed to address whether the Veteran's sleep apnea was 
aggravated by his spine disability.  The Board notes that VA 
regulations provide that where "the [examination] report does 
not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes." 38 C.F.R. § 4.2 (2005); see 38 C.F.R. § 
19.9 (2008).  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required by the courts "for compliance with the 
duty to assist by conducting a thorough and contemporaneous 
medical examination." Goss v. Brown, 9 Vet. App. 109, 114 
(1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2009), the need for additional 
evidence regarding his claim.  This 
letter should reflect all appropriate 
regulatory and legal guidance.  See 38 
C.F.R. § 3.310(a),(b) (2009); see also 
Allen v. Brown, 7 Vet. App. 439, 448 
(1995); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The RO should contact the Veteran and 
obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who treated him for sleep apnea.  After 
the Veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  Thereafter, the Veteran should be 
afforded a VA examination by the 
appropriate physician to determine, if 
possible, the etiology of his sleep 
apnea.  The Veteran's claims folder must 
be made available for the physician's 
review prior to the entry of any opinion.  
A notation to the effect that this record 
review took place should be included in 
the examiner's report.  All indicated 
tests and studies are to be performed.  
Following the examination, the examiner 
is requested to provide an opinion as the 
following questions:

a)  Is it at least as likely as not 
(50 percent probability or greater) 
that the claimed sleep apnea is 
related to the cervical spine 
disability?

b)  If not related, then is the 
claimed sleep apnea aggravated (i.e., 
worsened beyond its natural 
progression) by the Veteran's cervical 
spine disability?  If so, the examiner 
should attempt to objectively quantify 
the degree of aggravation above and 
beyond the level of impairment had no 
aggravation occurred.

A complete rationale should be given for 
all opinions and conclusions expressed.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After completion of the above 
development, the Veteran's claim should 
be readjudicated.  If the determination 
remains adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond 
thereto. 

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


